Exhibit 10.5

TERADYNE, INC.

Amendment

To

1997 Employee Stock Option Plan

This Amendment to the 1997 Employee Stock Option Plan (the “Plan”), of Teradyne,
Inc., a Massachusetts corporation (the “Company”), is adopted by resolution of
the Board of Directors of the Company (the “Board”) pursuant to a meeting of the
Board dated as of January 22-23, 2007 and effective as of January 23, 2007 (the
“Effective Date”). Paragraph 6.D. Determination of Fair Market Value of the Plan
is hereby deleted in its entirety and replaced with the following as of the
Effective Date:

“D. Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company’s Common Stock is publicly traded, “fair market
value” shall be determined as of the date of grant or, if the prices or quotes
discussed in this sentence are unavailable for such date, the last business day
for which such prices or quotes are available prior to the date of grant and
shall mean (i) the closing price (on that date) of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, if
the Common Stock is then traded on a national securities exchange; or (ii) the
closing bid price (or average of bid prices) last quoted (on that date) by an
established quotation service for over-the-counter securities, if the Common
Stock is not then traded on a national securities exchange. If the Common Stock
is not publicly traded at the time an Option is granted under the Plan, “fair
market value” shall mean the fair market value of the Common Stock as determined
by the Committee after taking into consideration all factors which it deems
appropriate, including, without limitation, recent sale and offer prices of the
Common Stock in private transactions negotiated at arm’s length.”